— In a proceeding pursuant to CPLR article 78 to review respondents’ determination terminating petitioner’s probationary employment, and to compel his reinstatement, petitioner appeals from a judgment of the Supreme Court, Westchester County, entered May 6, 1980, which dismissed the petition. Judgment affirmed, with $50 costs and disbursements. This petition, served March 5, 1980, sought to review respondents’ determination terminating petitioner’s probationary employment effective as of October 25, 1979. By an attorney’s letter dated October 29, 1979, petitioner requested a review of the respondents’ determination. Petitioner claims he received a negative response on or about November 15, 1979, from which date he would seek to have the four-month Statute of Limitations (CPLR 217) run, thus making his application timely. Since an application to reconsider an administrative determination does not extend the four-month statutory period (Matter of Qualey v Shang, 70 AD2d 619), October 25, 1979 is the time from which the statute runs (see Matter of Wininger v Williamson, 46 AD2d 689). Accordingly, Special Term properly dismissed the petition as untimely (see Matter of Davis v Westchester County Personnel Off., 75 AD2d 600). Hopkins, Titone and Gibbons, JJ., concur.